CCA 20100304. It is ordered that the briefs of the Appellant and Appellee, and the reply of the Appellant, if any, in the above-captioned case may be filed electronically, but should counsel file said pleadings in a paper format, such pleadings shall conform in all respects to the requirements of Rule 37(a), Rules of Practice and Procedure, with the additional requirement that they be printed on 3-hole pre-punched paper. Additionally, the joint appendix shall be printed on 3-hole pre-punched paper and otherwise comply in all respects with Rule 24(f)(2). The briefs and the reply, if any, shall be divided into the following parts:
Part A shall set forth systemic issues and case-specific issues raised before the Court of Criminal Appeals but not previously decided by this Court.
Part B shall set forth all issues not raised before the court below.
Part C shall set forth systemic issues previously decided by this Court but raised to avoid waiver; these issues may be listed without argument as an exception to Rule 24(a), but must cite pertinent authority to support the position taken.
All exhibits cited in the pleadings filed before this Court shall be included in the joint appendix.